Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1 - 20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mathematical concepts” without significantly more. 
	The claims recite:
		obtaining a batch of training items
obtaining a ground truth assignment
		using the neural network
		generate respective embeddings
		determining an oracle clustering score
		adjusting the current values of the network parameters
		performing an iteration of a neural network training procedure

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A method of training a neural network that has a plurality of network parameters and that is configured to receive an input data item and to process the input data item to generate an embedding of the input data item in accordance with the network parameters, the method comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:



processing the training items in the batch using the neural network and in accordance with current values of the network parameters to generate respective embeddings for each of the training items;

determining an oracle clustering score for the ground truth assignment based on the respective embeddings; and

adjusting the current values of the network parameters by performing an iteration of a neural network training procedure to optimize an objective function that penalizes the neural network for generating embeddings that do not result in, for each possible clustering assignment other than the ground truth assignment, the oracle clustering score being higher than a clustering score for the possible clustering assignment by at least a structured margin between the possible clustering assignment and the ground truth assignment

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?


	A “neural network” is a broad term which is described at a high level. The neural network is not used to calculate anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
This “neural network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: A neural network. The neural network is not used to calculate anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

wherein the structured margin measures a quality of the possible clustering assignment relative to the ground truth assignment

	Applicant’s Claim 2 merely teaches a structured margin. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3


wherein the structured margin is based on a normalized mutual information measure between the possible clustering assignment and the ground truth assignment

	Applicant’s Claim 3 merely teaches a structured margin. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

determining the possible clustering assignment other than the ground truth assignment that has a highest augmented clustering score, wherein the augmented clustering score is the clustering score for the possible clustering assignment plus the structured margin between the possible clustering assignment and the ground truth assignment

	Applicant’s Claim 4 merely teaches determination of a clustering assignment. It does not integrate the abstract idea to a practical 
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

determining an initial best possible clustering assignment using an iterative loss augmented inference technique

	Applicant’s Claim 5 merely teaches determination of a clustering assignment. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:



	Applicant’s Claim 6 merely teaches adding a medoid to the clustering assignment. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

modifying the initial best possible clustering assignment using a loss augmented refinement technique to determine the possible clustering assignment other than the ground truth assignment that has the highest augmented clustering score

	Applicant’s Claim 7 merely teaches modifying a clustering assignment. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)


Claim 8
	Claim 8 recites:

performing a pairwise exchange of a current medoid in a current best possible clustering assignment with an alternative point in the same cluster according to the current best possible clustering assignment; and

swapping the current medoid for the alternative point if the pairwise exchange increases the augmented clustering score

	Applicant’s Claim 8 merely teaches a pairwise exchange of a current medoid. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:



determining an update to the current values of the network parameters using the gradient

	Applicant’s Claim 9 merely teaches determination of a gradient of the objective function and an update. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

determining the oracle clustering score using a facility location scoring function

	Applicant’s Claim 10 merely teaches determining an oracle clustering score. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)


Claim 11
	Claim 11 recites:

wherein the neural network training procedure is stochastic gradient descent

	Applicant’s Claim 11 merely teaches stochastic gradient descent. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

providing the trained neural network for use in generating embeddings for new input data items


	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “13. A system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform operations for training a neural network that has a plurality of network parameters and that is configured to receive an input data item and to process the input data item to generate an embedding of the input data item in accordance with the network parameters, the operations comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 13 that recite abstract ideas?

	YES. The following limitations in Claim 13 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

obtaining a batch of training items and a ground truth assignment of the training items in the batch into a plurality of clusters;

processing the training items in the batch using the neural network and in accordance with current values of the network parameters to generate respective embeddings for each of the training items;

determining an oracle clustering score for the ground truth assignment based on the respective embeddings; and

adjusting the current values of the network parameters by performing an iteration of a neural network training procedure to optimize an objective function that penalizes the neural network for generating embeddings that do not result in, for each possible clustering assignment other than the ground truth assignment, the oracle clustering score being higher than a clustering score for the possible 

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:

	(1) A computer
	(2) A storage device
	(3) A neural network

	A “computer” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

Computers suitable for the execution of a computer program can be based on general or special purpose microprocessors or both, or any other kind of central processing unit. Generally, a central processing unit will receive instructions and 

This “computer” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “storage device” is a broad term which is described at a high level. Applicant’s Specification recites:

Computer readable media suitable for storing computer program instructions and data include all forms of non volatile memory, media and memory devices, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; magneto optical disks; and CD ROM and DVD-ROM disks.

This “storage device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “neural network” is a broad term which is described at a high level. The neural network is not used to calculate anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
This “neural network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:

	(1) A computer
	(2) A storage device
	(3) A neural network

	A “computer” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

Computers suitable for the execution of a computer program can be based on general or special purpose microprocessors or both, or any other kind of central processing unit. Generally, a central processing unit will receive instructions and data from a read only memory or a random access memory or both. The essential elements of a computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and data. The central processing unit and the memory can be supplemented by, or incorporated in, special purpose logic circuitry. Generally, a computer will also include, or be operatively coupled to receive data from or transfer data to, or both, one or more mass storage devices for storing data, e.g., magnetic, magneto optical disks, or optical disks. However, a computer need not have such devices. Moreover, a computer can be embedded in another device, e.g., a mobile telephone, a personal digital assistant (PDA), a mobile audio or video player, a game console, a Global Positioning System (GPS) receiver, or a portable storage device, e.g., a 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “storage device” is a broad term which is described at a high level. Applicant’s Specification recites:

Computer readable media suitable for storing computer program instructions and data include all forms of non volatile memory, media and memory devices, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; magneto optical disks; and CD ROM and DVD-ROM disks.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “neural network” is a broad term which is described at a high level. The neural network is not used to calculate anything at all. It does not 
This “neural network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Step 1 inquiry: Does this claim fall within a statutory category?

non-transitory computer-readable storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations for o training a neural network that has a plurality of network parameters and that is configured to receive an input data item and to process the input data item to generate an embedding of the input data item in accordance with the network parameters, the operations comprising…” Therefore, it is a “non-transitory computer-readable storage media” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 14 that recite abstract ideas?

	YES. The following limitations in Claim 14 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

obtaining a batch of training items and a ground truth assignment of the training items in the batch into a plurality of clusters;

processing the training items in the batch using the neural network and in accordance with current values of the network parameters to generate respective embeddings for each of the training items;

determining an oracle clustering score for the ground truth assignment based on the respective embeddings; and

adjusting the current values of the network parameters by performing an iteration of a neural network training procedure to optimize an objective function that penalizes the neural network for generating embeddings that do not result in, for each possible clustering assignment other than the ground truth assignment, the oracle clustering score being higher than a clustering score for the possible clustering assignment by at least a structured margin between the possible clustering assignment and the ground truth assignment

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:

	(1) A non-transitory computer-readable storage media
	(2) A neural network

	A “non-transitory computer-readable storage media” is a broad term which is described at a high level. Applicant’s Specification recites:

Computer readable media suitable for storing computer program instructions and data include all forms of non volatile memory, media and memory devices, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; magneto optical disks; and CD ROM and DVD-ROM disks.

This “non-transitory computer-readable storage media” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “neural network” is a broad term which is described at a high level. The neural network is not used to calculate anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
 M.P.E.P. § 2106.05(I)(A)).

This “neural network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:

	(1) A non-transitory computer-readable storage media
	(2) A neural network

	A “non-transitory computer-readable storage media” is a broad term which is described at a high level. Applicant’s Specification recites:

Computer readable media suitable for storing computer program instructions and data include all forms of non volatile memory, media and memory devices, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; magneto optical disks; and CD ROM and DVD-ROM disks.

	A “neural network” is a broad term which is described at a high level. The neural network is not used to calculate anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
This “neural network” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

wherein the structured margin measures a quality of the possible clustering assignment relative to the ground truth assignment

	Applicant’s Claim 15 merely teaches the use of a structured margin math structure. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:



	Applicant’s Claim 16 merely teaches the use of a structured margin math structure. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

determining the possible clustering assignment other than the ground truth assignment that has a highest augmented clustering score, wherein the augmented clustering score is the clustering score for the possible clustering assignment plus the structured margin between the possible clustering assignment and the ground truth assignment

	Applicant’s Claim 17 merely teaches the determination of a clustering assignment. It does not integrate the abstract idea to a practical 
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

determining an initial best possible clustering assignment using an iterative loss augmented inference technique

	Applicant’s Claim 18 merely teaches the determination of an initial clustering assignment. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

adding a medoid to the clustering assignment that most increases the augmented clustering score

	Applicant’s Claim 19 merely teaches adding a medoid data point to a cluster assignment. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

modifying the initial best possible clustering assignment using a loss augmented refinement technique to determine the possible clustering assignment other than the ground truth assignment that has the highest augmented clustering score

	Applicant’s Claim 20 merely teaches modifying a clustering assignment. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)


Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
01 JAN 2021